EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dale Skalla on 22 December 2021.

The application has been amended as follows: 
12. (Amended) A progeny of any generation of the plant of claim 6 that comprises the isolated nucleic acid molecule encoding a PAT enzyme.

13. (Currently Amended) A propagule of any generation of the plant of claim 6 that comprises the isolated nucleic acid molecule encoding a PAT enzyme.

At claim 17, line 4, “enzyme_to” has been amended to -- enzyme to --; at line 5, “said_enzyme” has been amended to -- said enzyme --.

Conclusion
While the amendment filed 13 December 2021 did not comply with 37 CFR 1.121(c)(2), the Examiner has corrected the issue by adding back text missing from claims 12 and 13 to put the application in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663